HITZ, Associate Justice.
This is an appeal from an order in equity of the Supreme Court of the District of Columbia striking out and dismissing an amended and supplemental bill which prayed for an absolute divorce or for separate maintenance, in the alternative, and that the court find for the plaintiff many other allegations of law and fact.
It could serve no useful purpose for this court in this opinion to discuss the forty-five pages of the bill violating many rules of pleading, or its nearly three pages of misjoined prayers for relief.
As a bill for absolute divorce, it alleges adultery with two persons, but in no proper way makes either of them a party to the suit, which the Code requires. D. C. Code, Title 14, § 77.
As a bill for maintenance and other relief, we agree with the trial justice that it cannot be amended into a bill for divorce.
As was said of a similar bill under a similar statute in New York: “If an amendment of this kind can be allowed, then an action for specific performance can be amended into an action for absolute divorce.” Robertson v. Robertson, 9 Daly, 53. Schwab v. Schwab, 93 Md. 385, 49 A. 331, 52 L. R. A. 414.
The decree is affirmed, without costs.
Affirmed. •